DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Final Office Action mailed 11 September 2020 and not repeated herein is overcome and hereby withdrawn. 

Claim Interpretation
Claims 2 and 5 recite the phrase “extends over a range of substantially a total height” and is interpreted in light of paragraph [0015] of Applicant’s specification as filed. The “range of substantially a total height” is considered a height that excludes the upper end of the mouth and the bottom wall.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the  
Claims 1, 2, 4, 5, 7, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui Petrochemical Industries (JPS 6075009U; “Mitsui”) in view of Okudaira et al. (US 4,535,901; “Okudaira”) and Toyoda et al. (US 2011/0108505; “Toyoda”). An English machine translation of Mitsui provided herein is utilized for all citations of the rejection. 
Regarding claims 1 and 4, Mitsui teaches a preform for biaxial stretch blow molding comprising a non-transparent intermediate layer with a cut-out (i.e., a window) which is disposed on a transparent layer obtained using an injection molding technique, wherein the preform is formed into a container (pg. 1, paras. 2 and 4, pg. 2, pg. 3, para. 2, para. 4, Figs. 4 and 6), which reads on the limitations of a test tube-shaped preform for biaxial stretch blow molding made by injection molding, and the preform forms a synthetic resin container with a window in the form of a bottle by blow biaxially blow molding recited in claims 1 and 4. 
The preform forms a laminated cylindrical preform shape (pg. 2, para. 3, pg. 3, para. 2, Fig. 1), which reads on the limitations of the preform/container comprising a circumferential wall formed of the transparent base layer forming a circumferential wall that includes a mouth tube comprising a circumferential neck ring and a bottom wall that closes a lower end part of the circumferential wall recited in claims 1 and 4. 
The non-transparent layer includes a cut-out extending from the mouth to the bottom (pg. 1, para. 2, Figs. 1 and 6), which reads on the limitations of a light-blocking or opaque intermediate layer formed within the base layer only throughout: an area of the circumferential 
The non-transparent layer is sandwiched between two transparent layers to form a three layer structure (pg. 2, para. 3, Fig. 4), which reads on the limitations of wherein the area of the circumferential wall in which the intermediate layer is formed in the base layer has a three-layer structure in which the intermediate layer is provided between two portions of the base layer in a radial direction of the preform/container recited in claims 1 and 4.

    PNG
    media_image1.png
    722
    477
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    657
    455
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    233
    301
    media_image3.png
    Greyscale

Figures 1, 4 and 6 of Mitsui illustrating a preform and a bottle from the preform.
Mitsui is silent regarding the intermediate layer is excluded from the upper edge of the mouth tube, and the entire area of the bottom wall in which the intermediate layer is formed in the base layer has a three-layer structure in which the intermediate layer is provided between two portions of the base layer in a radial direction of the preform/container (required by claim 4).
Okudaira discloses a blow-molded vessel having a multi-ply structure, such as three layers with improved appearance and physical properties, and is biaxially oriented (i.e., biaxially stretched) (col. 1, lines 5-10, col. 3, lines 24-32). The blow-molded multi-ply vessel has a single layer structure at least at the open end of the mouth part thereof (col. 3, lines 24-31). A middle (intermediate) layer is not exposed to the atmosphere at the open end of the mouth part of the vessel and has good hygienic qualities, and the vessel maintains good stability for a long period of time without causing any problem (col. 3, lines 24-31, col. 8, lines 1-8, col. 15, lines 8-16, Fig. 4 and 5). The middle layer may also include additives such as dyes, pigments, or ultraviolet absorbing agents when it is required to color the vessel depending on the contents packed to screen the contents from ultraviolet light (col. 1, lines 30-37, col. 3, lines 62-66). The middle layer covers the entire bottom of the vessel (Figs. 4 and 5).

    PNG
    media_image4.png
    797
    713
    media_image4.png
    Greyscale

Figures 4 and 5 of Okudaira illustrating a parison and blow-molded vessel.

Mitsui and Okudaira are both directed towards multilayer preforms made by injection molding methods, wherein the preform is further blow-molded (i.e., biaxially stretched) to form containers having ultraviolet protection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the preform of Mitsui by forming a 3 layer multi-ply preform comprising the intermediate layer between an inner layer and an outer layer, and a single layer structure at least at the open end of the mouth part (i.e.,
As such, the non-transparent intermediate layer of the preform/container of Mitsui in view of Okudaira does not extend to the mouth of the preform/container (i.e., excludes an upper edge of the circumferential wall), which reads on the limitations of the intermediate layer extends beyond the circumferential neck ring towards an upper edge of the mouth tube, but excludes the upper edge of the mouth tube, and the entire area of the bottom wall in which the intermediate layer is formed in the base layer has a three-layer structure in which the intermediate layer is provided between two portions of the base layer in a radial direction of the preform/container recited in claims 1 and 4.  

Mitsui does not explicitly describe the method of forming the cut-out section in the preform/container. 
Toyoda discloses a process for molding a laminated preform containing an intermediate layer formed by injection molding, wherein the preformed is blow molded to form a bottle ([0001]). The preform comprises narrow vertical connecting zones having no intermediate layer ([0008], Figs. 1-4). The process for injection molding the intermediate layer is having a vertical blocking rib piece that divides the flow through the middle channel ([0067-0069]).

    PNG
    media_image5.png
    1095
    795
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    924
    780
    media_image6.png
    Greyscale

Figures 1 and 3 of Toyoda illustrating the container and bottle with a cut-out.
Mitsui in view of Okudaira, and Toyoda are directed towards multilayer preforms made by injection molding methods, wherein the preform is further blow-molded to form a container. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a process with a step to block the flow of the intermediate layer in the preform/container of Mitsui in view of Okudaira when formed as taught by Toyoda motivated by the expectation of forming a cut-out section with no intermediate layer that provides a window (i.e., cut-out).
Therefore, it is known in the art that an injection molding process can modify the flow of the resins by manipulating and blocking the input streams for a preform, to arrive at a given design. Additionally, it is clear that one of ordinary skill in the art would be able to use injection molding to form a preform with a cut-out based on a design choice, such adjusting the size of the  significant.
As such, the non-transparent intermediate layer of the preform/container of Mitsui in view of Okudaira and Toyoda has a cut-out portion that is on the side of the preform/container, which reads on the limitations of the intermediate layer is formed over an entire circumference of the circumferential wall excluding a non-laminated and the upper edge of the mouth tube section recited in claims 1 and 4. 

Regarding claims 2 and 5, Mitsui teaches that the remaining portion (excluding the cut-out portion) of the non-transparent intermediate layer covers the preform/container (pg. 2, para. 3, Figs. 1 and 6), which reads on the limitations of the area of the circumferential wall in which the intermediate layer is formed extends over a range of substantially a total height of the preform/container recited in claims 2 and 5.

Regarding claim 7, Mitsui teaches that the bottle transparent layer is made from polyethylene terephthalate (PET) and the non-transparent layer comprises PET and a pigment (i.e., a pigment/color that makes the layer non-transparent; the non-transparent cannot be seen through) (pg. 2, paras. 6 and 7), which reads on the limitation of the base layer is made of an 

Regarding claims 12-15, Mitsui teaches the preform can comprise a laminated EVA resin for further improvement of gas barrier properties (pg. 3, para. 3).
Mitsui is silent regarding the intermediate layer is made from a resin having a higher gas barrier performance than a resin of the base layer.
Okudaira discloses that the combination of a polyester resin with at least one different kind of thermoplastic resin, the vessel can obtain gas barrier properties, resistance to moisture permeation and heat resistance can be improved (col. 5, lines 57-61). The middle layer is made of a thermoplastic resin, such as an ethylene/vinyl alcohol copolymer (EVOH), with innermost and outermost surface layers made of polyester resin provides a hollow vessel having high hygienic qualities as well as excellent gas barrier properties and excellent resistance to moisture permeation can be obtained (col. 3, lines 59-62, col. 5 line 61 to col. 6 line 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the intermediate layer of Mitsui with an EVOH resin as taught by Okudaira motivated by the expectation of high hygienic qualities as well as excellent gas barrier properties and excellent resistance to moisture permeation. 
As such, the intermediate layer of Mitsui in view of Okudaira and Toyoda is an EVOH resin and the inner and outer layers are PET, which reads on the limitations of the intermediate layer is made from a resin having a higher gas barrier performance than the base layer, the intermediate layer is a EVOH copolymer, and the base layer is a PET resin recited in claims 12-15.
Response to Arguments
Claim Rejections under 35 U.S.C. 112(a) 
Applicant’s arguments, see page 6 of the remarks, filed 11 December 2020, with respect to the rejection of claims 12 and 13 under 35 U.S.C. 112(a) have been fully considered and are persuasive in view of the present claim amendments. Therefore, the rejections under 35 U.S.C. 112(a), set forth in the Office Action mailed 11 September 2020 have been withdrawn.

Claim Rejections under 35 U.S.C. 112(b) 
Applicant’s arguments, see pages 6 and 7 of the remarks, filed 11 December 2020, with respect to the rejection of claims 1, 2, 4, 5, 7, 12, and 13 under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the present claim amendments. . Therefore, the rejections under 35 U.S.C. 112(b), set forth in the Office Action mailed 11 September 2020 have been withdrawn.

Claim Rejections under 35 U.S.C. 103 over Mitsui (JPS 6075009U) in view of Okudaira et al. (US 4,535,901) and Toyoda et al. (US 2011/0108505).
Due to the claim amendments, Applicant’s arguments, filed 11 December 2020 with respect to claims 1, 2, 4, 5, 7, and 12-15 have been considered, and the rejections of record have been updated to reflect the claim amendments.

Applicant asserts the following arguments addressed below:
Regarding argument (1), on pages 6 and 7 of the remarks, Applicant asserts that Mitsui discloses an intermediate layer that extends all the way to the upper end of the mouth, while Okudaira and Toyoda disclose intermediate layer embodiments that do not go beyond the neck ring. Applicant argues that one of ordinary skill in the art would not have modified the preform/container to have the intermediate layer extend beyond the neck ring in view of Toyoda’s teaching not to extend into the mouth portion (“neck”) because of deformation of the mouth portion and sealing with mouth portion with the bottle cap. 
However, Mitsui discloses the intermediate layer can go beyond the neck ring and still yield operable laminated preform embodiments (Mitsui pg. 3, para. 2, Fig. 1 and 6). Okudaira teaches that the intermediate layer can be formed to not extend to the edge of the mouth to achieve good hygienic qualities and maintain good stability for a long period of time without causing any problem (Okudaira col. 3, lines 24-31, col. 8, lines 1-8, col. 15, lines 8-16, Fig. 4 and 5). As established by MPEP 2145 (IV), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.
Moreover, Toyoda teaches that deformation occurs when the intermediate layer is not laminated (Toyoda [0014]). However, Mitsui teaches that the preform is laminated (Mitsui pg. 3, para. 2). Therefore, the preforms/containers of Mitsui in view of Okudaira and Toyoda are laminated and the intermediate layers can extend beyond the neck ring when forming the preforms or containers. Mitsui does not criticize, discredit, or otherwise discourage the teachings of Toyoda. Additionally, Toyoda is relied upon to demonstrate that it is well within the capabilities for one of ordinary skill in the art to form a window portion or slit on a preform or container. 
Lastly, it is noted that the claims broadly recite general structural and spatial terms, such as “mouth tube,” “neck ring,” and “extends a predetermined height beyond.” These terms are not limited by specific quantitative dimensions. Therefore, these terms are interpreted with their broadest reasonably interpretation, and are considered obvious over the applied prior art of record. As such, Applicant’s argument is not found persuasive.

Regarding argument (2), on page 8 of the remarks, Applicant asserts that there would not have been a reasonable expectation of success in forming a preform/container having an intermediate layer extending over the entire circumferential wall excluding a non-laminated section and the entire area of the bottom wall. 
However, Okudaira discloses the intermediate layer covering the entire bottom wall, wherein the intermediate layer is a gas barrier layer (col. 3, lines 56-66, Fig. 4 and 5). Therefore, Okudaira provides one of ordinary skill in the art a teaching, suggestion, and motivation to be combined with Mitsui, and include the intermediate layer over the entire bottom to provide more gas barrier coverage over the preform/container reasonably arriving at the claimed invention. 
Thus, the intermediate layer of Mitsui in view of Okudaira and Toyoda covers the entire circumferential wall except the cut-out, and the entire area of the bottom wall of the preform/container, which reads on the limitations of a preform or container having an intermediate layer extending over the entire circumferential wall excluding a non-laminated section and the entire area of the bottom wall. As such, Applicant’s argument is not found persuasive.


Claim Rejections under 35 U.S.C. 103 over Okudaira in view of Mitsui and Toyoda.
For simplification of the Office Action, the rejection under Okudaira in view of Mitsui and Toyoda is considered unnecessary and has been withdrawn.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS FITZHUGH whose telephone number is 571-270-7233.  The examiner can normally be reached on 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/J. F./
Examiner, Art Unit 1782


/Eli D. Strah/Primary Examiner, Art Unit 1782